Mr. Chief Justice Quiñones
delivered the following opinion:
The hearing having been had in the appeal taken by Pablo Van Syckel from the refusal of the Registrar of Property of this City to record the contract of lease, of a rural estate called “Santa Cruz”, situated within the municipal jurisdiction of Bayamón, executed in his favor by Emilio Montilla before the Notary of this City, Don Mauricio Guerra Mondragón, on the 23rd day of June, 1897, and the same pending the decision of the Chief Justice in Chambers by virtue of an appeal taken by the Registrar from the decision of the District Court of San Juan rendered on the 25th of November last, sustaining the complaint made by Pablo Van Syckel against the Registrar of Property, and whereby the said Registrar is ordered to proceed to admit the said contract of lease to record :
Accepting the statement of the facts, and the first two conclusions of law contained in the decision appealed from :•
If in accordance with paragraph 5 of article 2 of the Mortgage Law in force, contracts leasing real estate, for a longer period than six years, are admissible to record in the Registry of Property, there is more reason why contracts should be admissible to such record which, by virtue of the conditions stipulated therein, make it optional with the lessee to continue the same in force for a longer time than the said period, as occurs in the present case, wherein it has been expressly stipulated as a condition of the contract that so long as Van Syckel shall pay the monthly rental agreed upon the lessor, Montilla, shall be bound to respect the contract, the said Montilla not having any right to lease, or to sell, the property to any other person, under penalty of indemnifying (the lessee) for damages and losses; indeed in this case the same reasons exist, which the legislator had in mind in giving to the lessee that guarantee in contracts, *25the duration of which should exceed the term of six years.
This contract cannot be confused with leases of rural property for an indefinite time, to which article 1577 of the Civil Code refers, since in such cases, the lease is understood to be made only for the time necessary to harvest the crops which the whole property may produce in one year, or which it may produce at one time, although two or more years may elapse before they can be gathered, and when the harvest is finished the lessor may terminate the lease and demand the delivery of the property; while in this contract the lessor can never terminate the lease, so long as the lessee shall pay the rental agreed upon; wherefore it is not possible to confuse these two contracts, with respect to their admissibility to record in the Registry of Property.
Notwithstanding this, the failure to describe the property leased, is a defect which prevents the recording of the instrument, since in accordance with the agreement of the parties in interest, there must be excluded from the total acreage of the property, thirty-five cuerdas of land, which Montilla had previously leased to Don Rafael G. del Arroyo, and which parcel of land is situated on the northern portion of the estate, at the exit therefrom to Bayamón, the boundaries of which parcel of land do not appear to have been given; hut this being a defect which is perfectly capable of correction, the Registrar can and must enter a cautionary notice of suspension, if application therefor is made by the party in interest, in order to correct the defect within the term for which the said notice of suspension is in force.
Respecting the condition contained in the contract forbidding an alienation, although it cannot be admitted to record, as is also the case with the clause prohibiting the constitution of a second or third mortgage upon the said mortgaged property, because it constitutes an undue incumbrance which unnecessarily prejudices the interests of the owner, restraining the exercise of his right to dispose of his property whenever he may see fit so to do, without being of any *27benefit to the lessee, who is amply guaranteed by the inscription of his contract in the Registry of Property, so that his right may at all times be respected by any purchaser of the property leased. Since the said clause does not imply the nullity of the instrument, nor of the principal obligation therein contained, it does not constitute a defect which could prevent the inscription of the instrument in its proper turn, in the Registry of Property.
In view of the provisions of articles 2, paragraph 5; 9, paragraph 1; 19 ; 42, paragraph 9 ; 65 and 66 of the Mortgage Law in force, and the decision of the Directorate of Registries of the 31st of December, 1895 :
The decision entered by the Registrar of Property at the end of the contract of lease under consideration in this appeal, is reversed, and he is ordered to enter a cautionary notice of suspension, for the correction of the defect contained in the said instrument, if application therefor is made by the party in interest. The decision of the District Court of San Juan from which this appeal is taken, in so far as the same conforms hereto, is affirmed, and the same is reversed in so far as it is not in conformity herewith, and it is hereby ordered that a certified copy of this decision be sent to the said Court for the notification of the interested parties, and after the expiration of eight working days, counting from the date of the notification, that a copy of the proceedings in the case, together with any writings filed by the interested parties, be forwarded to the said Court.